


Exhibit 10.1


Larry Hammond, 004049
Anne M. Chapman, 025965
Kathleen O'Meara, 026331
OSBORN MALEDON, P.A.
2929 North Central Avenue, 21st Floor
Phoenix, Arizona 85012-2793
(602) 640-9000
lhammond@omlaw.com
achapman@omlaw.com
komeara@omlaw.com


Attorneys for Western Union Financial Services, Inc.
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA
State of Arizona, ex rel.
Attorney General Thomas C. Horne,


Plaintiff,
 
vs.


Western Union Financial Services, Inc.


Defendant.
)
)
)
)
)
)
)
)
)
)
)
No. CV2010-005807


ORDER TOLLING TIME FRAMES AND EXTENDING BENEFITS AND OBLIGATIONS OF SETTLEMENT
AGREEMENT



The State of Arizona ex rel. THOMAS C. HORNE, Attorney General (“State”), and
WESTERN UNION FINANCIAL SERVICES, INC. (“Western Union”), having applied for an
order tolling the time frames and extending all benefits and obligations
provided for in the Settlement Agreement for ninety days, and whereas:


1)The State and Western Union have agreed to discuss a potential amendment of
the Settlement Agreement (“Agreement”).1


















______________________
1 Capitalized terms used in this Order have the meaning defined in the
Agreement.





--------------------------------------------------------------------------------




2)The present terms of the Agreement provide that the court-appointed Monitor's
Engagement shall end on July 31, 2013, and require that the Monitor issue a
Periodic Review by June 14, 2013, and make a Final Report by July 31, 2013.
3)The State and Western Union have agreed to toll the time for the Monitor to
issue the Periodic Review and to make the Final Report, to extend the time for
the Monitor Engagement, and to extend the benefits and obligations of the
parties and the Monitor for a period of ninety days.
4)The parties' agreement for tolling and extension of time is to allow the
parties to continue to discuss potential amendment of the Settlement Agreement.
5)The tolling and extension of time will require additional funding for the
court-appointed Monitor.
6)This Court has authority to enter this Order under Ariz. Const. art. VI, § 24,
the Rules of Civil Procedure, and A.R.S. § 12‑123.


GOOD CAUSE APPEARING, IT IS ORDERED:


a)Tolling Time for Monitor Engagement and Monitor Reports: Notwithstanding any
provision in either the Settlement Agreement or the Monitor Engagement Letter to
the contrary, all time frames described therein, including, but not limited to,
Paragraph 22 of the Agreement and Paragraphs 2 and 10.3 of the Monitor
Engagement Letter, are tolled for 90 days.
b)Extending Benefits and Obligations of the Parties and Monitor under the
Settlement Agreement, Monitor Engagement Letter, and Court Orders of February
24, 2010, and February 3, 2011: All benefits and obligations of the parties and
the court-appointed Monitor provided for in the Settlement Agreement, the
Monitor Engagement Letter, and Court orders of February 24, 2010, and February
3, 2011, shall be extended for 90 days to and including October 31, 2013.
c)Monitor Funding: Western Union shall transfer $1,000,000 to the Clerk of the
Court's separate interest bearing account for the court-appointed Monitor's
reasonable expenses during the 90-day tolling and extension period.
d)Potential Amendment: In the event that Western Union and the State have not
executed an amendment to the Settlement Agreement on or before October 31, 2013,
or that one or both parties notify the Court in writing that they will not enter
into such an amendment, the Monitor shall issue both a Periodic Review and a
Final Report as a single document within 60 days after the written notification
to the Court or within 60 days after October 31, 2013, whichever is sooner. Any
funds in the Clerk of Court's account for the court-appointed Monitor remaining
after the Monitor issues his Final Report shall be returned to Western Union.
    
DATED this 14 day of June, 2013.
        
/s/ Hon. Warren Granville
THE HONORABLE WARREN GRANVILLE
MARICOPA COUNTY SUPERIOR COURT JUDGE

                        




--------------------------------------------------------------------------------






ORIGINAL lodged this _____ day of
June, 2013, with:


HON. WARREN GRANVILLE
Judge of the Superior Court
175 W. Madison St., 13103
Phoenix, AZ. 85003-2243


COPY of the foregoing mailed this
___ day of June, 2013, to:


Cameron Holmes
Office of the Attorney General
1275 W. Washington
Phoenix, Arizona 85007


Monitor Theodore Greenberg
Greenberg Consulting Arizona LLC
4852 Hutchins Place
Washington, D.C. 20007
_______________________
                


            






